DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-8, 12 & 19-20 are amended. Claims 2-5, 15-18, 22-31 are cancelled. Claims 32-46 are newly added. Claims 1, 6-14, 19-21 & 32-46 are currently pending.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 & 34 respectively recite “The composite of claim 1, wherein the comprises argyrodites” and “The composite of claim 1, wherein the argyrodites comprises argyrodites”. However, it is noted that claim 1 makes no reference to argyrodites which renders claims 33-34 indefinite. For purposes of examination, the cited passage is read as “The composite of claim 9, wherein the argyrodites comprises argyrodites” as this appears to be applicant’s intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 & 10-13, 20-21, 35 & 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Oshima (US 2022/0077493 A1).
Regarding claims 1 & 10, Iwata teaches a composite ([0026]) comprising:				inorganic ionically conductive particles such as sulfide glass particles ([0063]-[0064]);		an organic phase comprising a non-polar polymer binder having a molecular weight of preferably at least 100 kg/mol and comprising a backbone such as polyvinylidene difluoride (PVDF) or styrene-butadiene-rubber (SBR) modified with a functional group ([0074]-[0076]), wherein polar functional groups such as hydroxyl or carboxyl groups are given for improved adhesion ([0045]-[0046]).										Iwata is silent as to the polymer binder comprising styrene-ethylene-butylene-styrene (SEBS) modified with maleic anhydride (SEBS-gMA) and the functional groups being between 0.1 and 5 wt% of the polymer binder.										Oshima teaches a composite including inorganic ionically conductive particles and a polymer binder comprising SEBS with a modification group such as maleic anhydride ([0110]-[0114] & [0191]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use SEBS-gMA as the polymer binder in Iwata’s composite in order to provide a polymer binder having high electrochemical stability, high polarity and high binding strength while enhancing cycle performance of the battery; without reducing the ionic conductivity of the sulfide particles and thus reducing the charge-discharge efficiency of the battery as taught by Oshima ([0104], [0112] & [0114]). 							While silent as to an amount of the functional group to be included in the polymer binder, Iwata teaches the functional group affecting the adhesion performance of the polymer binder ([0075]). As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive performance of the polymer binder. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).	
Regarding claim 6, Iwata as modified by Oshima teaches the composite of claim 1. Oshima further teaches the polymer binder including a mixture of unmodified SEBS and SEBS-gMA ([0115] & [0191]).
Regarding claims 11 & 41-45, Iwata as modified by Oshima teaches the composite of claim 1 but is silent as to the composite having an elongation break of at least 10% (claim 11), an elongation break of at least 5% (claim 42), an elongation break of at least 15% (claim 44), an elongation break of at least 20% (claim 45), an ionic conductivity of at least 0.6 mS.cm-1 at 25C (claim 41) and an ionic conductivity of at least 0.6 mS.cm-1 at 25C (claim 43) . However, modified Iwata teaches the same composition as claimed in claim 1. Accordingly, modified Iwata’s composite would be expected to similarly possess the claimed properties (i.e an elongation break of at least 20% and an ionic conductivity of at least 0.6 mS.cm-1 at 25C) “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. 
Regarding claims 12-13, Iwata teaches a slurry comprising:					a solvent such as toluene ([0065]-[0070]) which has a tabulated polarity index of 2.4 obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234);					a non-polar polymer binder having a molecular weight of preferably at least 100 kg/mol and comprising a backbone such as styrene-butadiene-rubber (SBR) modified with functional groups ([0074]-[0076]), wherein polar functional groups such as hydroxyl or carboxyl groups are given for improved adhesion ([0045]-[0046]); and 								ionically conductive sulfidic particles suspended in the solvent ([0063]-[0064] & [0083]).		Iwata is silent as to the polymer binder comprising styrene-ethylene-butylene-styrene (SEBS) modified with maleic anhydride (SEBS-gMA) and the functional groups being between 0.1 and 5 wt% of the polymer binder.										Oshima teaches a composite including inorganic ionically conductive particles and a polymer binder comprising SEBS with a modification group such as maleic anhydride ([0110]-[0114] & [0191]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use SEBS-gMA as the polymer binder in Iwata’s composite in order to provide a polymer binder having high electrochemical stability, high polarity and high binding strength while enhancing cycle performance of the battery; without reducing the ionic conductivity of the sulfide particles and thus reducing the charge-discharge efficiency of the battery as taught by Oshima ([0104], [0112] & [0114]).						While silent as to an amount of the functional group to be included in the polymer binder, Iwata teaches the functional group affecting the adhesion performance of the polymer binder ([0075]). As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive performance of the polymer binder. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 20, Iwata as modified by Oshima teaches the slurry of claim 12. Oshima further teaches the polymer binder including a mixture of unmodified SEBS and SEBS-gMA ([0115] & [0191]).
Regarding claim 21, Iwata as modified by Oshima teaches the slurry of claim 12. Iwata further teaches wherein the solvent is at least 50 wt% of the slurry (Table 2).
Regarding claim 35, Iwata as modified by Oshima teaches the composite of claim 1. Iwata further teaches the composite being an electrolyte separator of a battery ([0003] & [0086]).
Regarding claim 46, Iwata as modified by Oshima teaches the composite of claim 1. Iwata further teaches the weight percentage of the inorganic ionically conductive particles in the composite being no more than 90% ([0082]).

Claims 9, 32 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) and Oshima (US 2022/0077493 A1), as applied to claims 1, 6 & 10-13, 20-21, 35 & 41-46 above, and further in view of Watanabe (US 2020/0099104 A1).
Regarding claims 9, 32 & 34, Iwata teaches the composite of claim 1 but is silent as to the inorganic ionically conductive particles comprising argyrodite particles (claim 9) and argyrodites with the formulas recited in claims 32 & 34.							Watanabe teaches a composite including inorganic ionically conductive particles; and an organic phase comprising polymer binder, wherein the inorganic ionically conductive particles comprise sulfidic particles and/or argyrodite particles such as Li7-xPS6-xClx ([0076]-[0078]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include either one of sulfidic particles and argyrodite particles such as Li7-xPS6-xClx as art-recognized equivalents for inorganic ionically conductive components of a solid electrolyte layer in a battery as taught by Watanabe ([0077]). It should be noted that the composites of Iwata described above can be used as solid-state electrolytes for batteries ([0131]). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) and Oshima (US 2022/0077493 A1), as applied to claims 1, 6 & 10-13, 20-21, 35 & 41-46 above, and further in view of Minaminda (US 2020/0203696 A1).
Regarding claim 14, Iwata teaches the slurry of claim 12, as shown above, but is silent as to the solvent being halogenated and having a polarity index of higher than 3.5.				Minamida teaches a composite ([0053]) comprising inorganic ionically conductive particles such as sulfide glass particles ([0054]-[0056]), a rubber-based resin including styrene- butadiene resins or the like ([0070]-[0073]) suspended in an organic solvent comprising a hydrocarbon-based solvents such as toluene and xylene as well as halogenated solvents such as chloroform ([0110]).								It would have been obvious to one of ordinary skill in the art to substitute the hydrocarbon-based solvent (i.e toluene) described in Iwata with a halogenated solvent such as chloroform as art-recognized equivalents for the same intended purpose (i.e dispersing an inorganic electrolyte and polymer binder to prepare a battery separator). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06. Furthermore, chloroform has tabulated polarity index of 4.1 which can be readily obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) and Oshima (US 2022/0077493 A1), as applied to claims 1, 6 & 10-13, 20-21, 35 & 41-46 above, and further in view of Schneider (US 2018/0351148 A1).
Regarding claim 33, Iwata as modified by Oshima teaches the composite of claim 9 but is silent as to the argyrodites comprising argyrodites doped with a thiophilic metal selected from Mn, Fe, Co, Ni, Cu, Zn and Hg.										Schneider teaches inorganic ionically conductive sulfide particles comprising argyrodites doped with a thiophilic metal such as Fe, Cu, Mn and Zn ([0052], [0054], [0062] & [0068]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to dope the argyrodite of modified Iwata with Fe, Cu or Zn in order to increase the stability and/or the ionic conductivity of the argyrodite as taught by Schneider ([0052]).  

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) and Oshima (US 2022/0077493 A1), as applied to claims 1, 6 & 10-13, 20-21, 35 & 41-46 above, and further in view of Makino (US 2019/0372160 A1).
Regarding claims 36-40, Iwata as modified by Oshima teach the composite of claim 1 but is silent as to the composite further comprising an electrode active material (claim 36), further comprising a silicon-containing material selected from elemental Si, a silicon-carbon composite material and a silicon alloy (claims 37-39) and wherein the composite is an electrode layer in a battery (claim 40).										Makino teaches an electrode layer of a battery, wherein the electrode layer is a composite including inorganic ionically conductive particles, a polymer binder and an electrode active material such as Si or Si alloy ([0054]-[0055], [0225]-[0228] & [0243]-[0244]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an active material such as Si or Si alloy in Iwata’s composite in order to produce an electrode layer having enhanced ionic conductivity as taught by Makino ([0323]).  

Allowable Subject Matter
Claims 7-8 & 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of references cited above, Iwata and Oshima, do not fairly teach or suggest the polymer binder comprising SEBS modified with furfurylamine.

Response to Arguments
Applicant’s arguments with respect to claims 1 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The subject matter of claims 1, 6 & 10-13, 20-21, 35 & 41-46 is found to be obvious over the combined teachings of Iwata and Oshima. 
In view of the foregoing, claims 7-8 & 19 are allowed and claims 1, 6, 9-14, 20-21 & 32-46 stand rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727